Hosmer, Ch. J.
Whether the departure of Allen from the gaol limits, was an escape, is the general question for determination ; and that depends exclusively upon the validity of the jurisdiction exercised by justice Edgerton. It matters not how palpable may have been his mis-determination, if he had cognizance of the application made to him, by the imprisoned debtor. His decision cannot, if he were authorized to pronounce one, be collaterally examined; but the creditor, if dissatisfied, should have subjected it to a court of review. So long as the justice remained within the lines of his jurisdiction, the sheriff could take no other legal course, than by yielding a prompt obedience to his determination.
The jurisdiction of the justice is too clear to admit of a serious question. In every civil action or matter, if an imprisoned debtor can and will take, before a justice of the peace, the oath provided by law for poor debtors, he shall be retained at the expence of the creditor for his support, or be released from prison. To this general proposition there is no exception, so far as relates to Allen, unless it be found in the 13th section of the law, Stat. 366. tit. 81. c. 1. ed. 1808. By this section a court of review is established, to re-examine the decision of any justice, who shall have allowed and administered the oath ; and if legally requisite, to vacate the proceeding, by ordering the support of the debtor to cease. The consequence of this determination is declared by law to be, that “ such debtor shall thence-forward be holden in prison, in the same manner as *205though said oath had never been administered.” This, be it observed, is the only effect resulting from the decision of the court of review. During the debtor’s imprisonment before the oath is administered, he is obliged to support himself; but after the administration of the oath, the burden of his support is cast on the creditor. Relieve the creditor from this burden, and the debtor remains in prison, in the same manner as he did before the oath was administered. There is no occasion for recurrence to the benign rules of construction applicable to provisions founded in humanity, and intended to protect the debtor from oppression ; for the words of the law are of unequivocal import, and free from all possible ambiguity.
It was insisted in the argument, that the determination of the court of review not only relieved the creditor from the expence of supporting his debtor, but inhibited his future application for the benefit of the oath, unless on some new ground. Not a word or intimation in the statute, gives countenance to this remark. The observation is founded on the supposed inequitable consequences attending a different construction. But what are the consequences referred to? It is said, they are the trouble and expence, which may attend the repeated applications of the debtor. These, I admit, are possible; but, in my opinion, they are much over-rated. The debtor, if the jurisdiction of a justice be soundly exercised, has little inducement, unless on new and sufficient grounds, to make a fresh application, which will be met, and most probably put down, by the prior decision. But, on the other hand, if the law is to receive a construction against its general provisions, and in defiance of language the most intelligible and explicit, in order to prevent a remote and barely possible inconvenience, it must extend to all cases. The court cannot, on any sound principle of construction, give to the same words a different exposition, according to the nature of the subsequent controversy. The construction must be uniform, because it is founded on the same premises. Now, can it rationally be conceived, that an imprisoned debtor, who once has received the oath, and on review had the proceeding reversed, is, by law, intentionally interdicted from any future application for it, although he is unquestionably reduced to the most abject penury? If this be so, then the legislature must have contemplated, and approved of, cases of this nature. An imprisoned debtor, whose sole property was a ship at sea, applies to a justice for the oath, and receives it; but on review, his support at the creditor’s expence, is ordered to cease. Af *206ter this proceeding, the ship in whelmed in the ocean, and the debtor has neither property nor hope. He again makes application ; but the boon of a support in prison, by the creditor, is denied him. I can never admit, that such denial is conformed to the intention of the legislature, so opposite as it is to the principles both of reason and humanity. This opinion is abundantly confirmed, by other parts of the statute, and by the reason and spirit of its entire provisions; but I forbear to comment upon them, as being entirely unnecessary.
The imprisonment of a debtor is not intended to be a punishment, but is a reasonable mode of coercing the payment of a debt. In addition to the privation of liberty, the debtor ought not to suffer oppression ; and, if really poor, it is sufficient, that the creditor, in the hope of bringing property from its concealment, should have the power of retaining the prisoner at the expence of supporting him.
If the statute concerning the imprisonment of debtors, is imperfect or inequitable, it belongs to the legislature to correct it. But the courts cannot outrun the intention, which they have clearly communicated, by the most unequivocal language.
I am of opinion that the plaintiff is not entitled to a recovery.
Brainard and Bristol, Js. were of the same opinion.
Peters, J. dissented.
Judgment to be rendered for defendant.